MEMORANDUM **
Ramiro Barajas, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s denial of his application for cancellation of removal.
Barajas contends that the “stop-time” provision, 8 U.S.C. § 1229b(d)(l), which cuts off the requisite period of continuous physical presence upon service of the notice to appear, violates the Equal Protection Clause. This contention is foreclosed by Ram v. INS, 243 F.3d 510, 517-18 (9th Cir.2001) (observing that the statute does not authorize post-charge accumulation of time toward the physical presence requirement and rejecting equal protection and due process challenges to stop-time rule).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.